          Case 4:20-cv-01141-LPR Document 6 Filed 04/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BRADLEY LEE TURNER                                                                PLAINTIFF

v.                             Case No. 4:20-cv-01141-LPR

BURK, Deputy,
Lonoke Detention Center                                                         DEFENDANT


                                             ORDER

       The Court has received and reviewed a Recommended Disposition for dismissal from

United States Magistrate Judge J. Thomas Ray. (Doc. 4). Plaintiff Bradley Lee Turner has filed

no objections, and the time to do so has now passed. After careful review of the Recommended

Disposition and the record, the Court concludes that the Recommended Disposition should be, and

hereby is, approved and adopted as this Court’s findings in its entirety.

       Mr. Turner’s claims are DISMISSED without prejudice for failure to state a claim upon

which relief may be granted. This dismissal constitutes a “strike” under 28 U.S.C. § 1915(g).

Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal of this

Order or the accompanying Judgment would not be taken in good faith.

       IT IS SO ORDERED this 13th day of April 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
